Civil action to recover damages for personal injuries alleged to have been caused by the negligence of the defendant.
On 8 January, 1945, defendant went to the home of the plaintiff to get his wife who had gone there for protection. The defendant and his wife fell to fighting in the plaintiff's house. The defendant's wife had floored him with an axe and had it raised to strike him again when the plaintiff intervened and saved his life, but received a severe cut on the hand when she "got the lick which was intended for him."
From judgment of nonsuit, entered at the close of plaintiff's evidence, she appeals, assigning errors. *Page 770 
The action is against the defendant and not his wife who inflicted the injury. The plaintiff first sued on contract — defendant's promise to pay damages — reported in 225 N.C. 690, 36 S.E.2d 227. She now sues in tort.
The evidence is wanting in sufficiency to carry the case to the jury. The injury is not one which the defendant could have reasonably foreseen or anticipated. Butner v. Spease, 217 N.C. 82, 6 S.E.2d 808. The judgment of nonsuit will be upheld.
Affirmed.